COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       $1,941.00 US Currency v. The State of Texas

Appellate case number:     01-17-00516-CV

Trial court case number: 16-1411-C277

Trial court:               of Williamson County

       In the trial court, Appellant filed a Statement of Inability to Afford Payment of Court
Costs. The record indicates no opposition to the Statement of Inability and contains no order
signed by the trial court overruling appellant’s Statement of Inability.
       Rule 20.1 provides that a party who files a Statement of Inability in the trial court will not
have to pay costs in the appellate court unless the trial court overruled the party’s claim of
indigence. TEX. R. APP. P. 20.1(b)(1); TEX. R. CIV. P. 145(a) (amended; effective September 1,
2016). Because we have received no order from the trial court overruling appellant’s statement
of inability, appellant is considered indigent for purposes of the reporter’s record and the
appellate court filing fee. See TEX. R. CIV. P. 145(a)
        Accordingly, we order the court reporter to file the reporter’s record at no cost to
appellant on or before February 9, 2017. Appellant’s brief will be due 30 days from the date the
reporter’s record is filed.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: January 9, 2018